                                                  U,rr{eg"
                         Case 2:19-cv-00460-CG-GJF Document 17D Filed
                                                                 lEf^{L4cT
                                                                      01/24/20C.ois
                                                                                Page 1 of 3       Lr
                           Fo      &
                                 t tl       E,
                                          \e{cfii[r
                                                          "
                                                                    r'#ffiffi16ft66!4
                                                                              N Ew MExtco
                                                              ii-luqi-,rncuE, .s,


       ,;,:::rT,:',
                                   rr:i'r     Du{ e''
                                                              ffir *-1':'.0--lir3r' *" \';3:il -,,bz3t'
                                                                  MITCHELL R. ELFEFS


       t{W* P;.,f}"{u0 ok                 $ tttr $ti^f2c_f ) ( (o*br,ve}_'C ot,-y*7
                                       Cr-. rn;..r   rf   i.'e,
       (a& tr-iI cr'r'')t]' ,(-:-t1-'bJ) crtc]o tervrllu)
                                                              NrhCr, c_,.1* Cl+fia5g
        tvcptv? W unt-1 (),'*x ' u
                                               *.';:;" !i";'I,^ '
                                                                                                                 l
                                                             b *it       A)) G,s
       \)6t1y* ..      , ;I;.ff
       9 r"r ,L* ) tt:o s6" rr Vt N)it ,,            /- I
                                                                   ';':,

   ({,t.J*-{.)                                            /)

                                                                                  )




                                                                     ' '-'l''vqLit          r.
 i_t-*.*"            ok *o,t,it              All r:{f ;

 dc('c^)o''ri            'Lltt:{"*
                                              t K'air:';;-                 chn,u7eA,        as ,-hrcrkJ   Ldl.
                             9a La*A      /',-*h E * i c S c:. y{         V ,N
                                    ro36 s.2t*t_sr. . )(o/.,
                                       r< t c h u"*)
                                                      ,I  n, 44EZ 4
    :. ", l;rtty
 o
                       , pI€ rtf^( *7'r){:k *kt eLto,?; rv)*vl-,t.,eofi cfr<r-.i..,_ d},
91,"?      trz,,u  et)' yinx.L <l* t). * lt ,l*.{r"e.porul* /)(*
       i-r-,. P lc ;j s {,'. r,, L,                                        S* th e tw<}
"ll,                                             Vl,t,--l- i.t-'
w ,Jl, .]1.\ ., ,\j{,
                      w fr l} /:"s{ ,'J:''l*
                                    ',:tE--I               "    ' wJ
                                                                  z'a" ro,ro,jz ), Fr.,,J 4-,L":
                                                                            /
  3e
       ve"g g-.1t7 sor; o-,, -[L*],



   f.l r,   a   S   c-.y1"   \/1   n2y,   Lfi\f
  D F F-f.v/).\.u       \,/ A u ff_ ta
                               Case 2:19-cv-00460-CG-GJF Document 17 Filed 01/24/20 Page 2 '/f?1fl.,
                                                                                            of 3 f


      9'     "       {*{       Cl<_{_t<

      1."     ' y}i,6'6_,, p:4-- . *{ i,
            !4.rr.'                                                             't rlrrrr\,rtl,}e_+.1
                                                                                h  '<rvs\.,rt'tP'               ,uokLG !' :L *,,1 {
      " {- r,A;\.;;'      f;A.l,'":;)                                                                                             :,




      I          h uu4.          r/c-J-               b.ot   * r.,trv:,./
  Fut i\i t;.r1 uU* ** i                                         *         "7Atlu -kvJ     t/,                            s..ur   ,l;ri7, r-           ;,frJL-
                                                                    {; {. f,,-:- Aa ,;b
                                                              ff                                                      prlu.
  Ilrr:ff.                   ":i;k fr*vrJ* r.it. r,;i&.cr( r.;{,
 *l\,.,f..                                                       r.l**+q {.*ilo*A
                     ),,*)
                           i-.{"r     (rv.h*.*u*                   *r/,;i;''
                                                                     ,r}v:i                         ;'.:        .:""o0;
                                                                                                                                                 L,s<_,t


      i,.,                       -,,,ri: , ,.                 ,,
  tr
 *1",{"
                           I
                                                     1.,., gtFi,                    r              ^'l^;'i':'l            /rr:i;T                  ,+
                       r-'..-,v}/tr
                                                             ""r';:                        -

,': I,;                        'il               ,
                                                     '-!                            ::":";1": ,e;r,:;ya;:;,-r*
 ?irr1:-tr \f*rr o?**uu
                       - f,* u- tltq
 &t         ..\        ,,1 dt,   i   ,,   .,i.;i     ,*i" o .

 k_;
             ' /'{ - {\ ,
 1,.
                 I                               :



          *""{.*--

  1'' vtL              5(al{                         k'Irr:di**
                                                                       t




Fs,                  * y I-\)                ,
                                                 /V\,A- r, i l.r
                 il        twt q,-r( i^ cluE',)')
                                                  ,?.!,
                                                                           t.cS

                                                                                                       :#ffi:;(;'.
                                     *ao"
             t" lue , J*                                                   ''   ,   - ]'    *'r'   r*lr    !"         )          !.
                                                     ,*'     ,r? .'-                                            ,.u        t?;         .{, r;, .r,sa*--rr.s
                                                                                                                                                            r.
Case 2:19-cv-00460-CG-GJF Document 17 Filed 01/24/20 Page 3 of 3

                                   1:   " ''*"''
                                          b
                                          A!
                                          @        -L'
                             .            (Dh
                                  fFfi
                                  $,?,8
                                    lr:       r;
                                    z#F
                                         ,.,d

                                                              r=?9=
                                                                                            -aza
                                                                      =
                                                                     eE   Z eEE                      fur
                                                                                                     (11
                                                                                                                +i
                                                                     Ep '5 a2<                       I



                                        ffI                          ^H   E E:g
                                        .J                          : frl   Aq
                                        F.
                                        II
                                                                    tri5h
                                                                        (t,                      4
                                        ;"
                                        ttJ
                                         I
                                    lrl
                                    ir]
                                    -I
                                                              ]> t* I"g*'t''^^\
                                    'il                       ..- f*                         O
                                    lt
                                                          ,'--':^ 1F       'a\.
                                                         j i sr
                                                              \N



                                                              r'-                       ld

                                                           f.r*--t\k                                              ir,
                                                           \Or.l
                                                                tn
                                                         --s,1'  ;      T.        -r.
                                                           C     ^+-                                     ;,r.    #i
                                                           f\ .F     '\ q"\                              **
                                                                                                                 il.
                                                                                                                 r*
                                                         _." ; .-".. C ),_                                       .t.l
                                                                                                         ti,    &
                                                          tt--*'J
                                                             /
                                                                                                         ti
                                                                                                         Fi *   l.l


                                                                     bl*                .
                                                         t() ,                          s.               ;?F
                                                         #*.
                                                         eN
                                                         \J                                              T
                                                                     ri                                  o-
                                                         {to
